Exhibit 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into
effective as of the 23rd day of March, 2009 (the “Effective Date”) by and
between T-3 Energy Services, Inc., a Delaware corporation (“Employer”) and
Steven W. Krablin (“Employee”).
1. Term.
     The term of Employee’s employment under this Agreement shall commence as of
the Effective Date first set forth above and shall expire on the day prior to
the second (2nd) anniversary of the Effective Date (collectively, the “Term of
Employment”). Notwithstanding the foregoing definition of “Term of Employment”,
Employee’s employment may be sooner terminated as hereinafter provided, and if
so terminated, the Term of Employment shall expire as of the effective date of
such termination and all references herein to the “Term of Employment” shall
mean the original term as so shortened, except as otherwise expressly provided
herein.
     In the event that Employee continues to provide services to Employer after
the conclusion of the Term of Employment (including any extensions thereto
pursuant to Section 3 below), or to any company owned or controlled by Employer,
any and all of Employer’s subsidiaries or ventures, or any affiliated entity of
Employer (individually the “Company” and collectively the “Companies”) after the
conclusion of the Term of Employment, this Agreement shall terminate, subject to
the obligations of confidentiality set forth in Section 3 below and the survival
provisions set forth in Section 10 below, and Employee shall be an “employee at
will” from that time forth subject to the terms and conditions of employment
specified by Employer for all of its employees at will.
2. Duties and Reporting Relationship.
     (a) Employee agrees to serve Employer as Chairman, President and Chief
Executive Officer of Employer and in such other executive capacities as may be
requested from time to time by the Board of Directors of Employer (the “Board”),
or a duly authorized committee thereof, and Employee’s authority shall at all
times remain subject to the authority of the Board.
     (b) Employee shall have all of the powers, authority, duties and
responsibilities usually incident to the position and role of Chairman,
President and Chief Executive Officer and shall perform such other reasonable
duties, consistent with such position.
     (c) During the Term of Employment, Employee shall devote himself to a full
time schedule of work on behalf of Employer and shall use his best efforts to
advance the business and welfare of Employer, and Employee will not engage in
any other employment. The foregoing shall not be construed as prohibiting
Employee from: (i) making personal investments in such form or manner as will
not require Employee’s services in the operation or affairs of the companies or
enterprises in which such investments are made; or (ii) serving on the board of
directors of other companies or entities, as long as such is with the prior
written consent of the Board. At all times while Employee is employed by
Employer, Employee shall abide by any written Company policies which are
presented to Employee.

 



--------------------------------------------------------------------------------



 



3. Confidential Information and Covenants Not to Compete.
     3.1 Confidential Information.
     (i) In order to assist Employee with his duties, Employer shall provide
Employee with access to confidential and proprietary operational information and
other confidential information which is either information not known by actual
or potential competitors, customers and third parties of Employer or is
proprietary information of the Employer (“Confidential Information”). Such
Confidential Information shall include all non-public information Employee
acquires as a result of his positions with Employer which would be of value to a
competitor of Employer, or which might cause economic loss or substantial
embarrassment to the Employer, its affiliates or its customers if used or
disclosed. In consideration of the benefits received by Employee under this
Agreement which he otherwise would not have had but for his entry into this
Agreement, Employee hereby agrees that at all times while Employee is employed
by Employer, whether during the Term of Employment or thereafter if Employee
becomes an employee at will, and thereafter, he will not, without the written
consent of Employer, disclose to any person, enterprise, entity or association
or otherwise use or exploit for himself or others any Confidential Information.
     (ii) The term “Confidential Information” shall include, without limitation,
all proprietary or confidential information or knowledge of or regarding
Employer or the Companies,, whether of a technical, operational, economic, or
other nature, and including any trade secrets (including customer lists,
identities, and contacts and Company pricing information, know-how, formulas,
patterns, inventions, engineering records or data, interpretive or analytical
information or data, drilling logs, operating agreements and related records,
records of research, proposals, manuals, compilations, programs, devices,
methods, processes, techniques, budgets or other financial information, and any
other records or information that derive independent economic value, from not
being generally known to and not being readily ascertained by proper means by
persons other than the holders, licensees, or other authorized holders thereof
who can obtain economic value from its disclosure or use).
     (iii) Notwithstanding the foregoing, Employee may utilize Confidential
Information to the extent required by his performance of assigned duties for
Employer or which:
     (A) was known to Employee or the public prior to disclosure to Employee in
the course of his employment by Employer,
     (B) becomes generally known to the public through no fault of Employee or
others owing duties of trust or confidentiality to Employee,
     (C) is lawfully obtained by Employee from another source not under
obligation to Employer or any of the Companies regarding disclosure of such
Confidential Information, or

2



--------------------------------------------------------------------------------



 



     (D) is developed after the Term of Employment and independently by Employee
or his agents without access to or reliance on any Confidential Information.
     3.2 Return of Confidential Information.
     Upon termination of employment with Employer, whether during the Term of
Employment or thereafter if employee becomes an employee at will, Employee will
deliver to Employer all tangible displays and repositories of Confidential
Information including, without limitation, trade secrets and other materials or
records or writings of any other type (including any copies thereof) made, used
or obtained by Employee in connection with his employment by Employer or its
predecessor in interest prior to or subsequent to the execution of this
Agreement. Employee agrees that all inventions, improvements in any of the
Companies’ methods of conducting their businesses or innovations (in each case,
including, by way of expansion and not limitation, policies, procedures,
products, improvements, software, ideas and discoveries, whether or not
patentable or copyrightable) conceived or made by him during any time of his
employment by Employer belong to the Employer or any other of the Companies and
to the extent Employee participated in the creation of any of the foregoing he
did so on a work for hire basis. Upon termination of his Employment with
Employer, Employee shall promptly disclose such inventions, improvements or
innovations to the Board and perform all actions reasonably requested by the
Board to establish and confirm such ownership by Employer or any other of the
Companies and to protect the intellectual property of Employer and the Companies
contained therein or represented thereby.
     3.3 Covenant Not to Compete.
     Employee hereby agrees that:
     (i) During the Term of Employment and until the first (1st) anniversary of
the date of termination of Employee’s employment whether by Employee’s
resignation or by Employer’s termination of the relationship (the “Non-Compete
Period”), Employee shall not within the states of Texas and Wyoming, the
parishes of Louisiana listed on Exhibit B, and Canada and Mexico (a) perform any
duties similar in nature to the duties performed by Employee for any of the
Companies for any competitor of any of the Companies, whether as an employee,
officer, principal, member, advisor, agent, partner, director, stockholder,
owner, or consultant, and (b) compete against any acquisition or development of
any line of business, property, or project on which the Companies are then
involved or which has been worked on or evaluated by Employee as part of his
services for Employer during the preceding twelve (12) months and which are
still being worked with or evaluated by Employer or any of the Companies. For
purposes of this Agreement, “competitor” means any entity engaged in the
business of manufacture, remanufacture, sale and distribution of same or similar
oilfield products and services to customers in the drilling and completion of
new oil and gas wells, the work-over of existing wells.
     (ii) With respect to the preceding paragraph, Employee shall not be deemed
to be an owner of a competitor of Employer or any of the Companies where
Employee’s

3



--------------------------------------------------------------------------------



 



ownership interest is less than one percent (1%) of the outstanding stock or
membership units of a company.
     (iii) During the Term of Employment and during the Non-Compete Period, and
as a condition to Employee receiving any payments from Employer pursuant to this
Agreement to which Employee otherwise would not have been entitled after
Employee is no longer employed by Employer, Employee shall not:
     (A) solicit any person for employment by Employee or Employee’s employer if
such person is (i) employed by Employer or any of the Companies at that time, or
(ii) who has left the employment of any of the Companies for sixty (60) days or
less, for any employment position or investment opportunity where such position
or opportunity would either interfere with or compete against the activities or
businesses of Employer or any of the Companies.
     (B) otherwise induce any person to discontinue his or her employment with
Employer or any of the Companies.
     (C) request any present or future customer or supplier of Employer or any
of the Companies to curtail or cancel its business with Employer or any of the
Companies, or
     (D) unless otherwise required by law, disclose to any person, firm or
corporation any details of organization or business affairs of Employer or any
of the Companies, any names of past or present customers of Employer or any of
the Companies or any other non-public information concerning Employer or any of
the Companies.
     (iv) Employee understands that the provisions of Sections 3.1, 3.2 and 3.3
may limit his ability to earn a livelihood in a business similar to the business
of Employer and the Companies, but as an executive officer of Employer and
certain of the Companies, he nevertheless agrees and hereby acknowledges that:
     (A) the terms and provisions of this Agreement are reasonable and
constitute an otherwise enforceable agreement;
     (B) the consideration provided by the Company under this Agreement is not
illusory;
     (C) the consideration given by the Company under this Agreement, including,
without limitation, any amounts or benefits contemplated to be provided to
Employee hereunder following Employee’s termination of employment other than for
cause or by Employee’s resignation, gives rise to the Company’s interest in
restraining and prohibiting Employee from engaging in the competitive activities
within the relevant geographic area as provided under this Section 3.3, and
Employee’s covenant not to engage in the prohibited activities within the
relevant geographic area pursuant to this Section 3.3 is designed to enforce
Employee’s consideration (or return promises), including, without

4



--------------------------------------------------------------------------------



 



limitation, Employee’s promise to not disclose Confidential Information under
this Agreement; and
     (D) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of Employer and the Companies.
     (v) In consideration of the foregoing, and in light of Employee’s
education, skills, and abilities, Employee agrees that he will not assert that,
and it should not be considered that, any provisions of Sections 3.1, 3.2, or
3.3 hereof are otherwise void, voidable, or unenforceable or should be voided or
held unenforceable.
     (vi) Employee agrees that the period during which the covenants contained
in this Section 3.3 shall be effective shall be computed by excluding from such
computation any time during which Employee is in violation of any provision of
this Section 3.3.
     (vii) The unenforceability of any specific covenant shall not affect the
provisions of any other covenant. If it is judicially determined that any
provision of this Section 3.3 or any part thereof is unenforceable under
applicable law(s) (statute, common law, or otherwise), then the unenforceable
portion shall be deemed to be modified to the extent necessary to render it
enforceable, while leaving the remaining portions intact. Employee and the
Employer further agree that in the event the said non-competition covenants
should be held by any court or other constituted legal authority to be effective
in any particular area or jurisdiction only if said covenant is modified to
limit its duration or scope, then the parties shall thereupon consider such
non-competition covenants to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
or other constituted legal authority, and, as to all other jurisdictions or
political subdivisions thereof, the said non-competition covenant shall remain
in full force and effect as originally written.
     By agreeing to this contractual modification prospectively at this time,
the parties intend to make Section 3.3 enforceable under the law(s) of all
applicable states so that the entire agreement not to compete or to solicit and
any other provisions of this Agreement as prospectively modified shall remain in
full force and effect and shall not be rendered void or illegal. Thus, if for
any reason, the Agreement should be found to be unenforceable in one
jurisdiction, the separate and severable covenants of Section 3.3 covering the
other jurisdictions will remain in full force and effect.
     (viii) For the purposes of this Section 3, the business of the Employer is
described as follows: Employer engages in the manufacture, remanufacture, sale
and distribution of oilfield products and services to the oil and gas industry.
Employer provides products and services through facilities located throughout
North America and internationally (the “Business”).
     3.4 Executive Nature of Employment.
     Employee acknowledges and agrees that his duties with Employer are of an
executive nature and that he is a member of Employer’s management group.

5



--------------------------------------------------------------------------------



 



     Employee agrees that the remedy at law for any breach by him of any of the
covenants and agreements set forth in this Section 3 will be inadequate and that
in the event of any such breach, Employer may, in addition to the other remedies
which may be available to it at law, obtain injunctive relief prohibiting
Employee (together with all those persons associated with him) from the breach
of such covenants and agreements.
     3.5 Consideration.
     Each of the covenants of this Section 3 are given by Employee as part of
the consideration for this Agreement and as an inducement to Employer to enter
into this Agreement and accept the obligations hereunder.
     3.6 Application to Subsidiaries
     For purposes of this Section 3 and of Section 2 hereof, the term “Employer”
shall include Employer and the Companies, whether currently existing or
hereafter formed.
     3.7 Assignment of Intellectual Property Rights.
     Employee agrees that all ideas, concepts, processes, discoveries, devices,
machines, tools, materials, designs, improvements, inventions, computer software
and other things of value (hereinafter collectively referred to as “intangible
rights”), whether patentable or not, which are conceived, made, invented or
suggested either by him alone or in collaboration with others while employed by
Employer and relating to the “Business” (as defined above) and whether or not
during regular working hours, shall be the sole and exclusive property of
Employer. Employee hereby assigns all of his right, title and interest in and to
all such intangible rights and to any trade secrets developed by Employee during
the Term of Employment to Employer and its successors or assigns. Employee
further agrees to execute, from time to time upon the request of Employer, such
documentation as may be required by Employer to confirm Employee’s intent to so
assign and transfer such intangible rights.
     In the event that any of said intangible rights shall be deemed by Employer
to be patentable or otherwise registerable under any Federal, state or foreign
law, Employee further agrees that at the expense of Employer, he will execute
all documents and do all things necessary, advisable or proper to obtain patents
therefor or registration thereof, and to vest in Employer full title thereto.
4. Base Salary and Benefits.
     4.1 Base Salary.
     During the Term of Employment, Employer shall pay Employee a salary at the
rate of Five Hundred Thousand Dollars ($500,000) per annum payable in equal
installments at least as frequently as semi-monthly and subject to payroll
deductions as may be necessary or customary in respect of Employer’s salaried
employees in general. Such salary shall be subject to adjustment under the
Employer’s periodic compensation review procedure which shall take into account
such factors as job responsibilities, performance and cost of living
considerations. In no event shall such salary be adjusted to less than the
initial amount set forth above.

6



--------------------------------------------------------------------------------



 



     4.2 Vacations.
     During the Term of Employment, Employee shall be entitled to vacation of
the greater of four (4) weeks or the amount of time provided under the vacation
policy applicable to employees of Employer generally, as amended from time to
time.
     4.3 Annual Bonus.
     From the Effective Date through the Term of Employment, Employee will be
eligible for an Annual Bonus to be awarded, if at all, based on the achievement
of performance goals (the “Target Annual Goals”) established annually by the
Board or a committee thereof, in consultation with Employee. The Target Annual
Goals and the formula for computing the Annual Bonus shall be determined by
taking into account Employee’s position, responsibilities, and accomplishments
with Employer and Employer’s past performance and projected future performance.
The target value of the Annual Bonus shall be 100% of Employee’s base salary,
with a maximum Annual Bonus of 200% of Employee’s base salary. For purposes of
clarification, Employee may be awarded an Annual Bonus of less than 100% of his
base salary. The Annual Bonus, if earned, for a fiscal year shall be paid to
Employee not later than the 15th day of the third month following the end of
such fiscal year.
     4.4 401(k) Savings and Retirement Plan.
     Employee will be entitled to participate in Employer’s 401(k) Savings and
Retirement Plan, applicable to employees of Employer generally.
     4.5 Incentive Compensation
     (a) Initial Phantom Option Grant. Employer shall grant Employee, after the
execution and delivery of this Agreement, phantom stock options representing the
value of the right to acquire 100,000 shares of Employer’s stock at a strike
price equal to the fair market of Employer’s common stock on the date of grant.
The phantom stock options granted pursuant to this Agreement shall vest one-half
(1/2) on the first anniversary of the Effective Date and 1/2 on the second
anniversary of the Effective Date, conditioned on Employee’s continued
employment with Employer. Employer retains the right, in its sole discretion, to
convert the 100,000 phantom stock options granted pursuant to this
Section 4.5(a) to 100,000 stock options granted pursuant to Employer’s 2002
Stock Incentive Plan, or such other arrangement that receives approval of the
shareholders of Employer (the “Plan”), with such stock options having the same
strike price as the phantom stock options granted pursuant to this
Section 4.5(a).
     (b) Initial Phantom Restricted Stock Grant. Employee shall receive an
initial phantom restricted stock grant of 10,000 shares upon the execution and
delivery of this Agreement, with each share of phantom restricted stock
representing the same value as a share of restricted stock granted pursuant to
the Plan. Said phantom restricted stock grant shall be subject to the same
vesting schedule as defined in Section 4.5(a). Employer retains the right, in
its sole discretion, to convert the shares of phantom restricted stock granted
pursuant to this Section 4.5(b) to shares of restricted stock granted pursuant
to the Plan. On the earlier to occur of (i) the first anniversary of the
Effective Date, (ii) a Change of Control, as defined in Section 8, or (iii) a
termination of employment that has the effect set forth in Section 9, and
provided that the

7



--------------------------------------------------------------------------------



 



phantom restricted stock shares granted pursuant to this Section 4.5(b) have not
been converted to restricted stock pursuant to the Plan prior to such time set
forth in clause (i), (ii) or (iii) of this Section 4.5(b), then Employer will
pay to Employee an amount in cash equal to 10,000 multiplied by the closing
share price of the Employer’s stock on the day set forth in clause (i), (ii) or
(iii) of this Section 4.5(b), as applicable.
     (c) Long Term Incentive Awards. Employee shall be eligible for a long-term
incentive award based on such incentive performance target(s) as may be
established from time to time by the Board or a committee thereof, in its sole
discretion. The long-term incentive compensation shall be paid through a
combination of stock option grants, restricted stock grants, restricted stock
units, performance shares or other equity based awards, cash-based long term
plans or other components as the Board or a committee thereof may determine. The
long-term incentive awards granted pursuant to this Section 4.5(c) shall be
determined by taking into account Employee’s position, responsibilities, and
accomplishments with Employer and shall be consistent with amounts paid to other
executives of Employer.
     4.6 Medical Insurance and Other Benefits.
     During the Term of Employment, Employer shall furnish Employee with such
medical, hospital, and life insurance as is furnished to employees of Employer
generally, as amended from time to time. Employee also shall be entitled to
participate in all other benefit programs which are maintained by Employer and
available to its executive officers generally and under the same terms as
available to Employer’s executive officers generally. Employee acknowledges that
he shall have no vested rights under or in respect of his participation in any
such program except as expressly provided under the terms thereof.
5. Expenses.
     Employer will pay or reimburse Employee for such reasonable travel,
entertainment, use of a cellular phone, or other expenses as he may reasonably
incur during the Term of Employment in the performance of his duties hereunder,
but only to the extent that Employee shall furnish Employer with such evidence
that such expenses were incurred as Employer may from time to time reasonably
require or request in accordance with its policies.
6. Death or Total Disability of Employee.
     If Employee dies or becomes totally disabled during the Term of Employment,
the Term of Employment shall automatically terminate and Employer’s obligation
to compensate Employee under this Agreement shall in all respects cease, except
that Employer shall pay Employee, within thirty (30) days of such death or
disability (or sooner if required by law), an amount equal to the base
compensation accrued and unpaid (“Accrued Compensation”) as of the time of such
death or disability and Employee shall be entitled to such other benefits
provided for under Section 4 which have accrued and have not been forfeited as
of the time of such death or disability when and if provided to be paid pursuant
to the terms of any applicable Employer plans or programs, including without
limitation an amount equal to the product of (x) the annual bonus that would
have been paid to Employee with respect to the year of termination had the
termination of employment not occurred and (y) a fraction, the numerator of
which is the number

8



--------------------------------------------------------------------------------



 



of days in the fiscal year through the date of Employee’s termination and the
denominator of which is 365 (“Accrued Benefits”). For purposes of this Section,
Employee shall reasonably be deemed “totally disabled” as of the time the Board
shall find, on the basis of medical evidence satisfactory to the Board, that, as
a result of a mental or physical condition, Employee is unable to perform his
normal duties of employment hereunder or is prevented from engaging in the same
level of performance as he engaged in prior to the onset of such condition,
giving effect to any reasonable accommodations which can be made by Employer,
and that such disability is likely to continue for a substantial period of time.
Notwithstanding the foregoing, it is agreed that Employer’s obligation to make
the payments contemplated by this Section is subject to Employee’s compliance
with the provisions of Section 3 of this Agreement.
7. Termination for Good Cause.
     Employee’s employment may be terminated by Employer for “Good Cause”, as
described below. Upon such termination, Employer’s obligation to compensate
Employee shall in all respects cease, except that Employer shall pay Employee,
within thirty (30) days of such termination (or sooner if required by law), any
Accrued Compensation as of the time of such termination and Employee shall be
entitled to any Accrued Benefits as of the time of such termination when and if
provided to be paid by the applicable program or plan. The term “Good Cause”
includes, but is not limited to any one or more of the following occurrences:
     (a) Employee’s breach of any of the covenants contained in Section 3 of
this Agreement;
     (b) Employee’s conviction of a felony punishable by imprisonment;
     (c) Employee’s commission of an act of fraud with respect to the business
and affairs of Employer or the Companies;
     (d) Employee’s willful failure or refusal to perform his duties as required
by this Agreement, provided that the termination of Employee’s employment
pursuant to this subparagraph (d) shall not constitute valid termination for
Good Cause unless Employee shall first have received written notice from the
Board stating with specificity the nature of such failure or refusal in the
performance of duties and affording Employee at least fifteen (15) days to
correct the act or omission complained of;
     (e) Gross negligence, theft of Employer’s or the Companies’ property,
material violation by Employee of any duty of loyalty to Employer, or any other
willful material misconduct on the part of Employee which results in or could
cause a material financial loss by Employer; or
     (f) Material violation of any written employee policy promulgated by
Employer or its affiliate and applicable to Employee, as in effect at that time,
including, without limitation, the receipt of any kick-back or side payment from
any customer, supplier or vendor; provided, however, any such material violation
must be listed in the employee policy as a termination for Good Cause violation.

9



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, and except as provided below, termination of
Employee’s employment by resignation shall be deemed a termination for Good
Cause and shall be effective as of the effective date of such resignation, but
acceptance of such resignation by Employer shall not be deemed a waiver of any
right of Employer or the Companies under this Agreement. If, without Employee’s
written consent, (i) and through action of the Employer, Employee (A) ceases to
hold the title of President or Chief Executive Officer (for purposes of
clarification, Employee may cease to hold the title of Chairman without
triggering this clause (A)), (B) ceases to report directly to the Board, or
(C) experiences a circumstance in which any significant business function of
Employer for which Employee has primary responsibility becomes the
responsibility of any individual who does not report directly or indirectly to
Employee, or (ii) a material change in the geographic location at which Employee
must perform his services of greater than 50 miles from the metropolitan area of
Employee’s principal place of employment as of the Effective Date, then, if
Employee, within 90 days of the occurrence of such event, notifies Employer of
such occurrence and within 30 days following receipt of such notice Employer has
failed to remedy the condition, Employee may resign and his resignation shall be
deemed a termination other than for Good Cause and have the effect set forth in
Section 9 below, provided such resignation is within 30 days following such
failure to remedy by Employer (herein a “Constructive Termination”). For
purposes of clarification, if Employer delegates to any individual
responsibility for any significant business function, which prior to such
delegation, was the direct responsibility of Employee, such delegation shall not
be a Constructive Termination so long as such delegate continues to report
directly or indirectly to Employee. In addition, and notwithstanding anything in
this Section to the contrary, neither of the following shall be deemed a
Constructive Termination: (i) any reporting directly to the Board or a committee
thereof by Employer’s chief financial officer, chief legal officer or other
employees, that is either customary or required by applicable law, or (ii) any
activities by, or delegation of responsibility to, the Chairman of the Board.
Further, it is understood that Employer’s obligation to make any payments
contemplated by this Agreement (other than any payments required by law upon
termination of employment which must be made absent the existence of this
Agreement) is subject to Employee’s compliance with the provisions of Section 3
of this Agreement.
8. Change of Control.
     (a) A “Change of Control” shall mean the closing of a transaction or series
of transactions in which either:
     (i) more than fifty percent (50%) of the voting power of Employer or,
     (ii) all or substantially all of the assets of Employer are transferred to
a party that was not a significant stockholder, member, or partner in the
Employer or any of its Companies prior to such transaction or series of
transactions.
     (b) Upon the occurrence of a Change of Control (as defined herein), all
stock options to purchase shares of Employer’s common stock and all restricted
stock grants shall fully vest notwithstanding any vesting schedule based on the
expiration of time or performance criteria contained in such stock option or
restricted stock grant.

10



--------------------------------------------------------------------------------



 



     (c) If Employee is terminated without Good Cause within 12 months after the
occurrence of a Change of Control (as defined herein), Employer shall promptly
pay to Employee an amount equal to two (2) times the sum of Employee’s (i) then
current annual base pay and (ii) bonus. For purposes of this Section 8(c), the
bonus payment shall be equal to the larger of (i) the average annual bonus pay
for the two fiscal years of employment prior to the occurrence of the Change of
Control, or (ii) the Employee’s target bonus amount for the fiscal year prior to
the year of the occurrence of the Change of Control. Payment hereunder shall be
made within thirty (30) days of Employee’s termination of employment.
     For purposes of clarification, if Employee is entitled to a payment
pursuant to this Section 8(c), Employee shall not be eligible for a payment
pursuant to Section 9(c) below.
9. Other Termination.
     Employer may terminate Employee’s employment hereunder at any time for any
reason other than those referred to above as Good Cause or for no reason at all,
and Employer’s obligation to compensate Employee under this Agreement shall in
all respects cease upon such termination, except, that (a) Employer shall pay
Employee, within thirty (30) days of such termination, (i) any Accrued
Compensation as of the time of such termination and (ii) the amount equal to the
unvested portion of employer contributions credited to Employee’s account under
Employer’s 401(k) plan determined as of Employee’s actual date of termination
that will be forfeited as a result of such termination, (b) Employee shall be
entitled to any Accrued Benefits as of the time of such termination when and if
provided to be paid by the applicable program or plan; (c) Employer shall pay
Employee an amount equal to the sum of Employee’s (i) then current annual base
pay and (ii) bonus as described in Section 8(c); provided however, in the event
Employer makes or has made a payment pursuant to Section 8 hereof, Employee
shall not be entitled to the severance payment described in this subsection (c);
and (d) all stock options to purchase shares of Employer’s common stock and all
restricted stock grants shall fully vest notwithstanding any vesting schedule
based on the expiration of time contained in such stock option or restricted
stock grant except that any shares of restricted stock, the vesting of which are
subject to the achievement of performance criteria, shall vest only to the
extent such award becomes “earned” based on the achievement of the applicable
performance criteria, with vesting on the date the achievement of the criteria
is determined by the Board, but not later than March 15th following the end of
the year of Employee’s termination of employment. Except as may be required by
state or federal law, Employee shall not be entitled to any other compensation
or benefits whatsoever if Employee’s employment is terminated pursuant to this
paragraph.
10. Release and Satisfaction.
     (a) Unless precluded by state or Federal law, with respect to Employee, his
heirs, executors, legal representatives, successors and assigns, each payment by
Employer of the amounts and benefits provided under Sections 6, 7, 8 or 9 hereof
shall release, relinquish and forever discharge Employer and any director,
officer, employee, shareholder, agent or affiliate of Employer of and from any
and all claims, damages, losses, costs, expenses, liabilities, or obligations,
whether known or unknown which relate to facts or events occurring prior to each
payment under Sections 6, 7, 8 or 9, (other than any such claims, damages,
losses, costs, expenses, liabilities, or obligations arising prior to the
termination of Employee’s employment

11



--------------------------------------------------------------------------------



 



and (i) covered by any written indemnification arrangement of Employer with
respect to Employee, (ii) arising under any written employee benefit plan or
arrangement, whether or not tax-qualified, covering Employee, or
(iii) constituting a statutory right that is not waivable by a party to this
Agreement), which Employee has incurred or suffered or may incur or suffer as a
result of Employee’s employment by Employer or the termination of such
employment. Notwithstanding anything to the contrary contained herein, unless
such release becomes irrevocable prior to the 60th day following Employee’s
termination of employment, Employee shall not be entitled to any severance
payment under Sections 8(c), 9(a)(ii) or (c), such payments will be made within
30 days following the date such release becomes irrevocable, provided that such
payments will not be made later than March 15th of the year following the year
of Employee’s termination of employment.
     (b) Any termination of Employee’s employment and any expiration of the Term
of Employment under this Agreement shall not affect the continuing operation and
effect of Section 3 or this Section 10, both of which shall survive and continue
in full force and effect with respect to each of the parties and their
respective heirs, executors, personal representatives, successors or permitted
assigns. Nothing in Section 10 shall be deemed to operate or shall operate as a
release, settlement or discharge of any liability of Employee to Employer or
others from any act or omission by Employee enumerated in Section 7 hereof as a
possible basis for termination of Employee’s employment for Good Cause.
     (c) A form Waiver and Release Agreement is attached hereto as Exhibit “A”.
11. Miscellaneous.
     11.1 Severability.
     If any of the provisions of this Agreement shall otherwise contravene or be
invalid under the laws of any state or other jurisdiction where it is applicable
but for such contravention or invalidity, such contravention or invalidity shall
not invalidate all of the provisions of this Agreement, but rather this
Agreement shall be reformed and construed, insofar as the laws of that state or
jurisdiction are concerned, as not containing the provision or provisions, but
only to the extent that they are contravening or are invalid under the laws of
that state or jurisdiction, and the rights and obligations created hereby shall
be reformed and construed and enforced accordingly.
     11.2 Modification and Waiver of Breach.
     No waiver or modification of this Agreement shall be binding unless it is
in writing signed by the parties hereto. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature.
     11.3 Assignment.
     The rights and obligations of Employer under this Agreement may, without
the consent of Employee, be assigned by Employer, in its sole discretion, to any
subsidiary or venture controlled by Employer.

12



--------------------------------------------------------------------------------



 



     11.4 Notices.
     Except as otherwise required by law, any notice, consent, request,
instruction, approval and other communication provided for herein (other than
routine correspondence in the ordinary course of business) shall be in writing
and shall be deemed validly given, made or served:
     (a) on the date on which it is delivered personally with receipt
acknowledged,
     (b) five (5) business days after it shall have been sent by registered or
certified mail (receipt requested and postage prepaid),
     (c) one (1) business day after it is sent by overnight courier (charges
prepaid; confirmation of receipt documented), or
     (d) on the same business day when sent before 5:00 p.m., recipient’s time,
and on the next business day when sent after 5:00 p.m., recipient’s time, by
telephone facsimile transmission, provided that the sender receives electronic
confirmation that the document has been received by the recipient’s facsimile
transmission equipment.
     Notices to Employer shall be addressed as follows:
T-3 Energy Services, Inc.
7135 Ardmore
Houston, Texas 77054
Attention: General Counsel
Phone: 713-996-4136
Fax: 713-996-4123
     Notices to Employee shall be addressed as follows:
     To the current residential address or fax number of Employee, as indicated
in the Human Resources Department files kept by Employer or its designee. Either
Party shall also be entitled to from time to time provide any other address for
notices to be received under this Agreement.
     11.5 Counterparts.
     This Agreement may be executed in several counterparts and all such
executed counterparts shall constitute a single agreement, binding on all
parties and their successors and permitted assigns, notwithstanding that not all
parties may be signatories to the original or to the same counterpart. Each
counterpart signature page so executed may be attached to another counterpart of
this Agreement and such counterparts, when so attached, shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Agreement by telephonic facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.

13



--------------------------------------------------------------------------------



 



     11.6 Construction of Agreement.
     This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Texas without regard to any principles of conflicts of law
which would require the application of the law of another jurisdiction.
     11.7 Merger; Complete Agreement.
     This Agreement and any other documents executed contemporaneously herewith
contain the entire agreement between the parties with respect to the
transactions contemplated by this Agreement and supersedes all previous oral and
written and all contemporaneous oral negotiations or commitments and other
understandings.
     11.8 Non-Transferability of Employee’s Interest.
     None of the rights of Employee to receive any form of compensation payable
pursuant to this Agreement shall be assignable or otherwise transferable except
through a testamentary disposition or by the laws of descent and distribution
upon the death of Employee. Any other attempted assignment, transfer,
conveyance, or other disposition of any interest in the rights of Employee to
receive any form of compensation to be made by Employer pursuant to this
Agreement shall be void.
     11.9 Key Man Insurance.
     Employee recognizes and acknowledges that Employer or its affiliates may
(but shall not be obligated to) seek and purchase one or more policies providing
key man life insurance with respect to Employee, the proceeds of which would be
payable to Employer or such affiliate. Employee hereby consents to Employer’s or
its affiliate’s seeking and purchasing such insurance and will provide such
information, undergo such medical examinations, execute such documents, and
otherwise take any and all actions necessary or desirable in order for Employer
or its affiliates to seek, purchase and maintain in full force and effect such
policy or policies.
     11.10 Legal Fees.
     If any legal action, arbitration or other proceeding is brought for the
enforcement of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with this Agreement, the successful
or prevailing party shall be entitled to recover such reasonable attorneys’ fees
and other costs it incurred in that action or proceeding, in addition to any
other relief to which it may be entitled.
     11.11 Submission to Jurisdiction.
     Each party irrevocably consents that any legal action or proceeding against
it or any of its property with respect to this agreement or any other agreement
executed in connection herewith may be brought in any State or Federal court in
Harris County, Texas and by the execution and delivery of this Agreement each
party accepts with regard to any such action or proceeding for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.

14



--------------------------------------------------------------------------------



 



     11.12 Arbitration.
     Any controversy, dispute, or claim arising out of, in connection with, or
in relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
section, may at the election of Employer or Employee be solely and finally
settled by arbitration conducted in Houston, Texas, by and in accordance with
the existing rules for commercial arbitration of the American Arbitration
Association (“AAA”), or any successor organization. Judgment upon any award
rendered by the arbitrator may be entered by the State or Federal Court having
jurisdiction thereof. Any of the parties may demand arbitration by written
notice to the other and to the AAA (“Demand for Arbitration”). Any Demand for
Arbitration pursuant to this section shall be made within 180 days from the date
that the dispute upon which the demand is based arose. The parties intend that
this agreement to arbitrate be valid, enforceable and irrevocable.
     11.13 Section 409A.
     This Agreement is intended to provide payments that are exempt from or
compliant with the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding anything herein to the
contrary, if on the date of his separation from service Employee is a “specified
employee,” as defined in Section 409A, then all or a portion of any severance
payments, benefits, or reimbursements under this Agreement that would be subject
to the additional tax provided by Section 409A(a)(1)(B) of the Code if not
delayed as required by Section 409A(a)(2)(B)(i) of the Code shall be delayed
until the first day of the seventh month following his separation from service
date (or, if earlier, Employee’s date of death) and shall be paid as a lump sum
(without interest) on such date. For purposes of this Agreement, a termination
of Employee’s employment must be a “separation from service” for purposes of
Section 409A.
     11.14 Reimbursements.
     Any reimbursement of any costs and expenses by Employer to Employee under
this Agreement shall be made by Employer upon or as soon as practicable
following the receipt of supporting documentation reasonably satisfactory to
Employer, but in no event later than the close of Employee’s taxable year
following the taxable year in which the cost or expense is incurred by Employee.
Notwithstanding any provision of this Agreement to the contrary, the amount of
expenses for which Employee is eligible to receive reimbursement during any
calendar year shall not affect the amount of expenses for which Employee is
eligible to receive reimbursement during any other calendar year within the Term
of Employment.

15



--------------------------------------------------------------------------------



 



     The Parties have executed this Agreement effective as of the date first set
forth above with the intent to be legally bound by this Agreement.

                      EMPLOYER       EMPLOYEE    
 
                    T-3 Energy Services, Inc.       Steven W. Krablin    
 
                    By:   /s/ Thomas R. Bates, Jr.       /s/ Steven W. Krablin  
                   
 
  Name:   Thomas R. Bates, Jr.       Signature    
 
  Title:   Lead Director            
 
                   
 
              Steven W. Krablin                          
 
              Print Name    

16



--------------------------------------------------------------------------------



 



Exhibit A
Form of Waiver and Release Agreement
     T-3 Energy Services, Inc. has offered to pay me certain benefits (the
“Benefits”) pursuant to my employment agreement with T-3 Energy Services, Inc.,
dated as of March ___, 2009 (the “Employment Agreement”), which were offered to
me in exchange for my agreement, among other things, to waive all of my claims
against and release T-3 Energy Services, Inc. and its predecessors, successors
and assigns (collectively referred to as the “Company”), all of the affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Employment Agreement.
     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Waiver and Release and has given me at least
21 days from the day I received a copy of this Waiver and Release to sign it.
     In exchange for the payment to me of Benefits, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from the Company or the Affiliates, except to the
extent that my rights are vested under the terms of employee benefit plans
sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of
1974, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; claims in connection with
workers’ compensation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Further, I expressly represent that no
promise or agreement which is not expressed in the Employment Agreement has been
made to me in executing this Waiver and Release, and that I am relying on my own
judgment in executing this Waiver and Release, and that I am not relying on any
statement or representation of the Company, any of the Affiliates or any other
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is entered into with my
full knowledge and consent, was not procured through fraud, duress or mistake
and has not had the effect of misleading, misinforming or failing to inform me.
     Notwithstanding the foregoing, nothing contained in this Waiver and Release
is intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law;
(3) providing information to, or testifying or otherwise assisting in any
investigation or

17



--------------------------------------------------------------------------------



 



proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s legal,
compliance or human resources officers; (4) testifying or participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization; or
(5) filing any claims that are not permitted to be waived or released under
applicable law (although my ability to recover damages or other relief is still
waived and released to the extent permitted by law).
     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release and the Employment Agreement set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by [Name], [Title], T-3 Energy Services, Inc., 7135 Ardmore,
Houston, Texas 77054, facsimile number: 713-996-4123, in which case the Waiver
and Release will not become effective. In the event I revoke my acceptance of
this offer, the Company shall have no obligation to provide me Benefits. I
understand that failure to revoke my acceptance of the offer within 7 calendar
days from the date I sign this Waiver and Release will result in this Waiver and
Release being permanent and irrevocable.
     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or any other member of
the Corporate Group which occur after the date of the execution of this Waiver
and Release.

     
 
   
 
   
Employee’s Printed Name
  Company Representative
 
   
 
   
 
   
Employee’s Signature
  Company’s Execution Date
 
   
 
   
 
   
Employee’s Signature Date
  Employee’s Social Security Number

18



--------------------------------------------------------------------------------



 



Exhibit B
Parishes of Louisiana in which Covenant Not to Compete of Section 3.3 Applies:
Acadia Parish
Allen Parish
Ascension Parish
Assumption Parish
Ayoyelles Parish
Bearegard Parish
Bienville Parish
Bossier Parish
Caddo Parish
Calcasieu Parish
Caldwell Parish
Cameron Parish
Catahoula Parish
Claiborne Parish
Concordia Parish
Desoto Parish
East Baton Rouge Parish
East Carroll Parish
East Feliciana Parish
Evangeline Parish
Franklin Parish
Grant Parish
Iberia Parish
Iberville Parish
Jackson Parish
Jefferson Parish
Jeff Davis Parish
Lafayette Parish
Lafourche Parish
Lasalle Parish
Lincoln Parish
Livingston Parish
Madison Parish
Morehouse Parish
Natchitoches Parish
Orleans Parish
Ouachita Parish
Plaquemines Parish
Pointe Coupee Parish
Rapides Parish
Red River Parish
Richland Parish
Sabine Parish
St. Bernard Parish
St. Charles Parish
St. Helen Parish
St. James Parish
St. John the Baptist Parish
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Tangipahoa Parish
Tensas Parish
Terrebonne Parish
Union Parish
Vermilion Parish
Vernon Parish
Washington Parish
Webster Parish
West Baton Rouge Parish
West Carroll Parish
West Feliciana Parish
Winn Parish

19